OPINION — AG — ** REIMBURSEMENT — COUNTY OFFICERS — TRAVEL ** THE TWO SECTIONS YOU MENTIONED (19 Ohio St. 180.43 [19-180.43], 28 Ohio St. 39 [28-39]). THAT 10 CENTS PER MILE SHOULD BE CHARGED, AS PROVIDED IN 28 Ohio St. 39 [28-39] AND IF COLLECTED, PAID INTO THE COUNTY TREASURY. THE SHERIFF, ON THE OTHER HAND, IS ENTITLED TO REIMBURSEMENT AT THE RATE OF 7.5 CENTS PER MILE, AS PROVIDED. (MILEAGE) CITE: OPINION NO. MARCH 8, 1947, JANUARY 22, 1949 (OPINION NO. MARCH 8, 1947 IS WITHDRAWN) (SAM H. LATTIMORE)